    8:20-cv-00376-BCB-SMB Doc # 9 Filed: 10/14/20 Page 1 of 1 - Page ID # 49




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

ANDREW J. SYRING,

                       Plaintiff,                                     8:20-CV-376

        vs.
                                                                      JUDGMENT
THE ARCHDIOCESE OF OMAHA,

                       Defendant.


       This matter is before the Court on Plaintiff’s Amended Voluntary Dismissal and Notice.

Filing 8. Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), this case is dismissed without

prejudice, each party to bear its own fees and costs. Defendant’s Motion to Dismiss (Filing 2) and

Plaintiff’s Notice of Dismissal (Filing 7) are denied as moot.


       Dated this 14th day of October, 2020.

                                                     BY THE COURT:


                                                     __________________________
                                                     Brian C. Buescher
                                                     United States District Judge
